
	
		II
		Calendar No. 448
		111th CONGRESS
		2d Session
		H. R. 5175
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 28, 2010
			Received and read the first time
		
		
			June 29, 2010
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the Federal Election Campaign Act
		  of 1971 to prohibit foreign influence in Federal elections, to prohibit
		  government contractors from making expenditures with respect to such elections,
		  and to establish additional disclosure requirements with respect to spending in
		  such elections, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Democracy is Strengthened by
			 Casting Light on Spending in Elections Act or the
			 DISCLOSE
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Regulation of Certain Political Spending
					Sec. 101. Prohibiting independent expenditures and
				electioneering communications by government contractors.
					Sec. 102. Application of ban on contributions and expenditures
				by foreign nationals to foreign-controlled domestic corporations.
					Sec. 103. Treatment of payments for coordinated communications
				as contributions.
					Sec. 104. Treatment of political party communications made on
				behalf of candidates.
					Sec. 105. Restriction on internet communications treated as
				public communications.
					Title II—Promoting Effective Disclosure of Campaign-Related
				Activity
					Subtitle A—Treatment of Independent Expenditures and
				Electioneering Communications Made by All Persons
					Sec. 201. Independent expenditures.
					Sec. 202. Electioneering communications.
					Sec. 203. Mandatory electronic filing by persons making
				independent expenditures or electioneering communications exceeding $10,000 at
				any time.
					Subtitle B—Expanded Requirements for Corporations and Other
				Organizations
					Sec. 211. Additional information required to be included in
				reports on disbursements by covered organizations.
					Sec. 212. Rules regarding use of general treasury funds by
				covered organizations for campaign-related activity.
					Sec. 213. Optional use of separate account by covered
				organizations for campaign-related activity.
					Sec. 214. Modification of rules relating to disclaimer
				statements required for certain communications.
					Sec. 215. Indexing of certain amounts.
					Subtitle C—Reporting Requirements for Registered
				Lobbyists
					Sec. 221. Requiring registered lobbyists to report information
				on independent expenditures and electioneering communications.
					Title III—Disclosure by Covered Organizations of Information on
				Campaign-Related Activity 
					Sec. 301. Requiring disclosure by covered organizations of
				information on campaign-related activity.
					Title IV—Other Provisions
					Sec. 401. Judicial review.
					Sec. 402. No Effect on Protections Against Threats,
				Harassments, and Reprisals.
					Sec. 403. Severability.
					Sec. 404. Effective date.
				
			IRegulation of
			 Certain Political Spending
			101.Prohibiting
			 independent expenditures and electioneering communications by government
			 contractors
				(a)Prohibition
			 Applicable to Government Contractors
					(1)Prohibition
						(A)In
			 generalSection 317(a)(1) of the Federal Election Campaign Act of
			 1971 (2 U.S.C.
			 441c(a)(1)) is amended by striking purpose or use;
			 or and inserting the following: purpose or use, to make any
			 independent expenditure, or to disburse any funds for an electioneering
			 communication; or.
						(B)Conforming
			 amendmentThe heading of section 317 of such Act (2 U.S.C. 441c) is
			 amended by striking contributions and
			 inserting contributions, independent expenditures, and electioneering
			 communications.
						(2)Threshold for
			 application of banSection 317 of such Act (2 U.S.C. 441c) is
			 amended—
						(A)by redesignating
			 subsections (b) and (c) as subsections (c) and (d); and
						(B)by inserting after
			 subsection (a) the following new subsection:
							
								(b)To the extent that subsection (a)(1)
				prohibits a person who enters into a contract described in such subsection from
				making any independent expenditure or disbursing funds for an electioneering
				communication, such subsection shall apply only if the value of the contract is
				equal to or greater than
				$10,000,000.
								.
						(b)Application to
			 recipients of assistance under troubled asset programSection
			 317(a) of such Act (2
			 U.S.C. 441c(a)) is amended—
					(1)by striking
			 or at the end of paragraph (1);
					(2)by redesignating
			 paragraph (2) as paragraph (3); and
					(3)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)who enters into negotiations for financial
				assistance under title I of the Emergency Economic Stabilization Act of 2008
				(12 U.S.C. 5211 et
				seq.) (relating to the purchase of troubled assets by the
				Secretary of the Treasury), during the period—
								(A)beginning on the later of the commencement
				of the negotiations or the date of the enactment of the Democracy is
				Strengthened by Casting Light on Spending in Elections Act; and
								(B)ending with the
				later of the termination of such negotiations or the repayment of such
				financial assistance;
								directly
				or indirectly to make any contribution of money or other things of value, or to
				promise expressly or impliedly to make any such contribution to any political
				party, committee, or candidate for public office or to any person for any
				political purpose or use, to make any independent expenditure, or to disburse
				any funds for an electioneering communication;
				or.
					(c)Application to
			 persons holding leases for drilling in Outer Continental
			 ShelfSection 317(a) of such Act (2 U.S.C. 441c(a)) is amended—
					(1)by striking
			 or at the end of paragraph (1);
					(2)by redesignating
			 paragraph (2) as paragraph (3); and
					(3)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)who enters into negotiations for a lease
				for exploration for, and development and production of, oil and gas under the
				Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
				seq.), during the period—
								(A)beginning on the later of the commencement
				of the negotiations or the date of the enactment of the Democracy is
				Strengthened by Casting Light on Spending in Elections Act; and
								(B)ending with the
				later of the termination of such negotiations or the termination of such lease;
								directly
				or indirectly to make any contribution of money or other things of value, or to
				promise expressly or impliedly to make any such contribution to any political
				party, committee, or candidate for public office or to any person for any
				political purpose or use, to make any independent expenditure, or to disburse
				any funds for an electioneering communication;
				or.
					(d)Technical
			 amendmentSection 317 of such
			 Act (2 U.S.C.
			 441c) is amended by striking section 321 each
			 place it appears and inserting section 316.
				102.Application of
			 ban on contributions and expenditures by foreign nationals to
			 foreign-controlled domestic corporations
				(a)Application of
			 banSection 319(b) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 441e(b)) is amended—
					(1)by striking
			 or at the end of paragraph (1);
					(2)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(3)any corporation
				which is not a foreign national described in paragraph (1) and—
								(A)in which a foreign
				national described in paragraph (1) or (2) directly or indirectly owns or
				controls—
									(i)5
				percent or more of the voting shares, if the foreign national is a foreign
				country, a foreign government official, or a corporation principally owned or
				controlled by a foreign country or foreign government official; or
									(ii)20 percent or
				more of the voting shares, if the foreign national is not described in clause
				(i);
									(B)in which two or
				more foreign nationals described in paragraph (1) or (2), each of whom owns or
				controls at least 5 percent of the voting shares, directly or indirectly own or
				control 50 percent or more of the voting shares;
								(C)with respect to
				which the majority of the members of the board of directors are foreign
				nationals described in paragraph (1) or (2);
								(D)over which one or
				more foreign nationals described in paragraph (1) or (2) has the power to
				direct, dictate, or control the decision-making process of the corporation with
				respect to its interests in the United States; or
								(E)over which one or
				more foreign nationals described in paragraph (1) or (2) has the power to
				direct, dictate, or control the decision-making process of the corporation with
				respect to activities in connection with a Federal, State, or local election,
				including—
									(i)the making of a
				contribution, donation, expenditure, independent expenditure, or disbursement
				for an electioneering communication (within the meaning of section 304(f)(3));
				or
									(ii)the
				administration of a political committee established or maintained by the
				corporation.
									.
					(b)Certification of
			 ComplianceSection 319 of such Act (2 U.S.C. 441e) is
			 amended by adding at the end the following new subsection:
					
						(c)Certification of
				compliance required prior to carrying out activityPrior
				to the making in connection with an election for Federal office of any
				contribution, donation, expenditure, independent expenditure, or disbursement
				for an electioneering communication by a corporation during a year, the chief
				executive officer of the corporation (or, if the corporation does not have a
				chief executive officer, the highest ranking official of the corporation),
				shall file a certification with the Commission, under penalty of perjury, that
				the corporation is not prohibited from carrying out such activity under
				subsection (b)(3), unless the chief executive officer has previously filed such
				a certification during the year. Nothing in this subsection shall be construed
				to apply to any contribution, donation, expenditure, independent expenditure,
				or disbursement from a separate segregated fund established and administered by
				a corporation under section
				316(b)(2)(C).
						.
				(c)No Effect on
			 Certain Activities of Domestic CorporationsSection 319 of such Act (2 U.S.C. 441e), as
			 amended by subsection (b), is further amended by adding at the end the
			 following new subsection:
					
						(d)No Effect on
				Certain Activities of Domestic Corporations
							(1)Separate
				segregated fundsNothing in this section shall be construed to
				prohibit any corporation which is not a foreign national described in paragraph
				(1) of subsection (b) from establishing, administering, and soliciting
				contributions to a separate segregated fund under section 316(b)(2)(C), so long
				as none of the amounts in the fund are provided by any foreign national
				described in paragraph (1) or (2) of subsection (b) and no foreign national
				described in paragraph (1) or (2) of subsection (b) has the power to direct,
				dictate, or control the establishment or administration of the fund.
							(2)State and local
				electionsNothing in this
				section shall be construed to prohibit any corporation which is not a foreign
				national described in paragraph (1) of subsection (b) from making a
				contribution or donation in connection with a State or local election to the
				extent permitted under State or local law, so long as no foreign national
				described in paragraph (1) or (2) of subsection (b) has the power to direct,
				dictate, or control such contribution or donation.
							(3)Other
				permissible corporate contributions and expendituresNothing in this section shall be construed
				to prohibit any corporation which is not a foreign national described in
				paragraph (1) of subsection (b) from carrying out any activity described in
				subparagraph (A) or (B) of section 316(b)(2), so long as none of the amounts
				used to carry out the activity are provided by any foreign national described
				in paragraph (1) or (2) of subsection (b) and no foreign national described in
				paragraph (1) or (2) of subsection (b) has the power to direct, dictate, or
				control such
				activity.
							.
				(d)No Effect on
			 Other LawsSection 319 of such Act (2 U.S.C. 441e), as
			 amended by subsections (b) and (c), is further amended by adding at the end the
			 following new subsection:
					
						(e)No Effect on
				Other LawsNothing in this
				section shall be construed to affect the determination of whether a corporation
				is treated as a foreign national for purposes of any law other than this
				Act.
						.
				103.Treatment of
			 payments for coordinated communications as contributions
				(a)In
			 generalSection 301(8)(A) of the Federal Election Campaign Act of
			 1971 (2 U.S.C.
			 431(8)(A)) is amended—
					(1)by striking
			 or at the end of clause (i);
					(2)by striking the
			 period at the end of clause (ii) and inserting ; or; and
					(3)by adding at the
			 end the following new clause:
						
							(iii)any payment made by any person
				(other than a candidate, an authorized committee of a candidate, or a political
				committee of a political party) for a coordinated communication (as determined
				under section
				324).
							.
					(b)Coordinated
			 communications describedSection 324 of such Act (2 U.S.C. 441k) is
			 amended to read as follows:
					
						324.Coordinated
				communications
							(a)Coordinated
				Communications Defined
								(1)In
				generalFor purposes of this Act, the term coordinated
				communication means—
									(A)a covered communication which, subject to
				subsection (c), is made in cooperation, consultation, or concert with, or at
				the request or suggestion of, a candidate, an authorized committee of a
				candidate, or a political committee of a political party; or
									(B)any communication that republishes,
				disseminates, or distributes, in whole or in part, any broadcast or any
				written, graphic, or other form of campaign material prepared by a candidate,
				an authorized committee of a candidate, or their agents.
									(2)ExceptionThe
				term coordinated communication does not include—
									(A)a communication
				appearing in a news story, commentary, or editorial distributed through the
				facilities of any broadcasting station, newspaper, magazine, or other
				periodical publication, unless such facilities are owned or controlled by any
				political party, political committee, or candidate; or
									(B)a communication which constitutes a
				candidate debate or forum conducted pursuant to the regulations adopted by the
				Commission to carry out section 304(f)(3)(B)(iii), or which solely promotes
				such a debate or forum and is made by or on behalf of the person sponsoring the
				debate or forum.
									(b)Covered
				communication defined
								(1)In
				generalExcept as provided in
				paragraph (4), for purposes of this subsection, the term covered
				communication means, for purposes of the applicable election period
				described in paragraph (2) and with respect to the coordinated communication
				involved, a public communication (as defined in section 301(22)) that refers to
				the candidate described in subsection (a)(1)(A) or an opponent of such
				candidate and is publicly distributed or publicly disseminated during such
				period.
								(2)Applicable
				election periodFor purposes of paragraph (1), the
				applicable election period with respect to a communication
				means—
									(A)in the case of a
				communication which refers to a candidate for the office of President or Vice
				President, the period—
										(i)beginning with the
				date that is 120 days before the date of the first primary election, preference
				election, or nominating convention for nomination for the office of President
				which is held in any State; and
										(ii)ending with the
				date of the general election for such office; or
										(B)in the case of a
				communication which refers to a candidate for any other Federal office, the
				period—
										(i)beginning with the
				date that is 90 days before the earliest of the primary election, preference
				election, or nominating convention with respect to the nomination for the
				office that the candidate is seeking; and
										(ii)ending with the date of the general
				election for such office.
										(3)Special rule for
				public distribution of communications involving Congressional
				candidatesFor purposes of
				paragraph (1), in the case of a communication involving a candidate for an
				office other than President or Vice President, the communication shall be
				considered to be publicly distributed or publicly disseminated only if the
				dissemination or distribution occurs in the jurisdiction of the office that the
				candidate is seeking.
								(c)No finding of
				coordination based solely on sharing of information regarding legislative or
				policy positionFor purposes
				of subsection (a)(1), a covered communication shall not be considered to be
				made in cooperation, consultation, or concert with, or at the request or
				suggestion of, a candidate, an authorized committee of a candidate, or a
				political committee of a political party solely on the grounds that a person or
				an agent thereof engaged in discussions with to the candidate or committee
				regarding that person’s position on a legislative or policy matter (including
				urging the candidate or party to adopt that person’s position), so long as
				there is no discussion between the person and the candidate or committee
				regarding the candidate’s campaign plans, projects, activities, or
				needs.
							(d)Preservation of
				Certain Safe Harbors and FirewallsNothing in this section may be construed to
				affect 11 CFR 109.21(g) or (h), as in effect on the date of the enactment of
				the Democracy is Strengthened by Casting Light on Spending in Elections
				Act.
							(e)Treatment of
				coordination with political parties for communications referring to
				candidatesFor purposes of
				this section, if a communication which refers to any clearly identified
				candidate or candidates of a political party or any opponent of such a
				candidate or candidates is determined to have been made in cooperation,
				consultation, or concert with or at the request or suggestion of a political
				committee of the political party but not in cooperation, consultation, or
				concert with or at the request or suggestion of such clearly identified
				candidate or candidates, the communication shall be treated as having been made
				in cooperation, consultation, or concert with or at the request or suggestion
				of the political committee of the political party but not with or at the
				request or suggestion of such clearly identified candidate or
				candidates.
							.
				(c)Effective
			 Date
					(1)In
			 generalThis section and the amendments made by this section
			 shall apply with respect to payments made on or after the expiration of the
			 30-day period which begins on the date of the enactment of this Act, without
			 regard to whether or not the Federal Election Commission has promulgated
			 regulations to carry out such amendments.
					(2)Transition rule
			 for actions taken prior to enactmentNo person shall be considered to have made
			 a payment for a coordinated communication under section 324 of the Federal
			 Election Campaign Act of 1971 (as amended by subsection (b)) by reason of any
			 action taken by the person prior to the date of the enactment of this Act.
			 Nothing in the previous sentence shall be construed to affect any determination
			 under any other provision of such Act which is in effect on the date of the
			 enactment of this Act regarding whether a communication is made in cooperation,
			 consultation, or concert with, or at the request or suggestion of, a candidate,
			 an authorized committee of a candidate, or a political committee of a political
			 party.
					104.Treatment of
			 political party communications made on behalf of candidates
				(a)Treatment of
			 Payment for Public Communication as Contribution if Made Under control or
			 direction of CandidateSection 301(8)(A) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 431(8)(A)), as amended by
			 section 103(a), is amended—
					(1)by striking
			 or at the end of clause (ii);
					(2)by striking the
			 period at the end of clause (iii) and inserting ; or; and
					(3)by adding at the
			 end the following new clause:
						
							(iv)any payment by a political committee of a
				political party for the direct costs of a public communication (as defined in
				paragraph (22)) made on behalf of a candidate for Federal office who is
				affiliated with such party, but only if the communication is controlled by, or
				made at the direction of, the candidate or an authorized committee of the
				candidate.
							.
					(b)Requiring
			 control or direction by candidate for treatment as coordinated party
			 expenditure
					(1)In
			 generalParagraph (4) of section 315(d) of such Act
			 (2 U.S.C.
			 441a(d)) is amended to read as follows:
						
							(4)Special rule for direct costs of
				communicationsThe direct
				costs incurred by a political committee of a political party for a
				communication made in connection with the campaign of a candidate for Federal
				office shall not be subject to the limitations contained in paragraphs (2) and
				(3) unless the communication is controlled by, or made at the direction of, the
				candidate or an authorized committee of the
				candidate.
							.
					(2)Conforming
			 amendmentParagraph (1) of section 315(d) of such Act
			 (2 U.S.C.
			 441a(d)) is amended by striking paragraphs (2), (3), and
			 (4) and inserting paragraphs (2) and (3).
					(c)Effective
			 DateThis section and the amendments made by this section shall
			 apply with respect to payments made on or after the expiration of the 30-day
			 period which begins on the date of the enactment of this Act, without regard to
			 whether or not the Federal Election Commission has promulgated regulations to
			 carry out such amendments.
				105.Restriction on
			 internet communications treated as public communications
				(a)In
			 GeneralSection 301(22) of
			 the Federal Election Campaign Act of 1971 (2 U.S.C. 431(22)) is amended by
			 adding at the end the following new sentence: A communication which is
			 disseminated through the Internet shall not be treated as a form of general
			 public political advertising under this paragraph unless the communication was
			 placed for a fee on another person’s Web site..
				(b)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
				IIPromoting
			 Effective Disclosure of Campaign-Related Activity
			ATreatment of
			 Independent Expenditures and Electioneering Communications Made by All
			 Persons
				201.Independent
			 expenditures
					(a)Revision of
			 DefinitionSubparagraph (A)
			 of section 301(17) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(17)) is
			 amended to read as follows:
						
							(A)that, when taken
				as a whole, expressly advocates the election or defeat of a clearly identified
				candidate, or is the functional equivalent of express advocacy because it can
				be interpreted by a reasonable person only as advocating the election or defeat
				of a candidate, taking into account whether the communication involved mentions
				a candidacy, a political party, or a challenger to a candidate, or takes a
				position on a candidate’s character, qualifications, or fitness for office;
				and
							.
					(b)Uniform 24-Hour
			 Reporting For Persons Making Independent Expenditures Exceeding $10,000 at Any
			 TimeSection 304(g) of such Act (2 U.S.C. 434(g)) is amended by
			 striking paragraphs (1) and (2) and inserting the following:
						
							(1)Independent
				expenditures exceeding threshold amount
								(A)Initial
				reportA person (including a
				political committee) that makes or contracts to make independent expenditures
				in an aggregate amount equal to or greater than the threshold amount described
				in subparagraph (C) shall electronically file a report describing the
				expenditures within 24 hours.
								(B)Additional
				reportsAfter a person files a report under subparagraph (A), the
				person shall electronically file an additional report within 24 hours after
				each time the person makes or contracts to make independent expenditures in an
				aggregate amount equal to or greater than the threshold amount with respect to
				the same election as that to which the initial report relates.
								(C)Threshold amount
				describedIn this paragraph, the threshold amount
				means—
									(i)during the period
				up to and including the 20th day before the date of an election, $10,000;
				or
									(ii)during the period
				after the 20th day, but more than 24 hours, before the date of an election,
				$1,000.
									(2)Public
				availabilityNotwithstanding
				any other provision of this section, the Commission shall ensure that the
				information required to be disclosed under this subsection is publicly
				available through the Commission website not later than 24 hours after receipt
				in a manner that is downloadable in bulk and machine readable.
							.
					(c)Effective
			 date
						(1)In
			 generalThe amendment made by subsection (a) shall apply with
			 respect to contributions and expenditures made on or after the expiration of
			 the 30-day period which begins on the date of the enactment of this Act,
			 without regard to whether or not the Federal Election Commission has
			 promulgated regulations to carry out such amendments.
						(2)Reporting
			 requirementsThe amendment made by subsection (b) shall apply
			 with respect to reports required to be filed after the date of the enactment of
			 this Act.
						202.Electioneering
			 communications
					(a)Expansion of
			 period covering general electionSection 304(f)(3)(A)(i)(II)(aa) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 434(f)(3)(A)(i)(II)(aa)) is
			 amended by striking 60 days and inserting 120
			 days.
					(b)Effective date;
			 transition for communications made prior to enactmentThe amendment made by subsection (a) shall
			 apply with respect to communications made on or after the date of the enactment
			 of this Act, without regard to whether or not the Federal Election Commission
			 has promulgated regulations to carry out such amendments, except that no
			 communication which is made prior to the date of the enactment of this Act
			 shall be treated as an electioneering communication under section
			 304(f)(3)(A)(i)(II) of the Federal Election Campaign Act of 1971 (as amended by
			 subsection (a)) unless the communication would be treated as an electioneering
			 communication under such section if the amendment made by subsection (a) did
			 not apply.
					203.Mandatory electronic
			 filing by persons making independent expenditures or electioneering
			 communications exceeding $10,000 at any timeSection 304(d)(1) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 434(d)(1)) is
			 amended—
					(1)by striking
			 or (g); and
					(2)by adding at the
			 end the following: Notwithstanding any other provision of this section,
			 any person who is required to file a statement under subsection (f) or
			 subsection (g) shall file the statement in electronic form accessible by
			 computers, in a manner which ensures that the information provided is
			 searchable, sortable, and downloadable..
					BExpanded
			 Requirements for Corporations and Other Organizations
				211.Additional
			 information required to be included in reports on disbursements by covered
			 organizations
					(a)Independent
			 expenditure reportsSection 304(g) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 434(g)) is amended by adding
			 at the end the following new paragraph:
						
							(5)Disclosure of
				additional information by covered organizations making payments for public
				independent expenditures
								(A)Additional
				informationIf a covered
				organization makes or contracts to make public independent expenditures in an
				aggregate amount equal to or exceeding $10,000 in a calendar year, the report
				filed by the organization under this subsection shall include, in addition to
				the information required under paragraph (3), the following information
				(subject to subparagraph (B)(iv)):
									(i)If any person made a donation or payment to
				the covered organization during the covered organization reporting period which
				was provided for the purpose of being used for campaign-related activity or in
				response to a solicitation for funds to be used for campaign-related
				activity—
										(I)subject to
				subparagraph (C), the identification of each person who made such donations or
				payments in an aggregate amount equal to or exceeding $600 during such period,
				presented in the order of the aggregate amount of donations or payments made by
				such persons during such period (with the identification of the person making
				the largest donation or payment appearing first); and
										(II)if any person
				identified under subclause (I) designated that the donation or payment be used
				for campaign-related activity with respect to a specific election or in support
				of a specific candidate, the name of the election or candidate involved, and if
				any such person designated that the donation or payment be used for a specific
				public independent expenditure, a description of the expenditure.
										(ii)The
				identification of each person who made unrestricted donor payments to the
				organization during the covered organization reporting period—
										(I)in an aggregate amount equal to or
				exceeding $600 during such period, if any of the disbursements made by the
				organization for any of the public independent expenditures which are covered
				by the report were not made from the organization’s Campaign-Related Activity
				Account under section 326; or
										(II)in an aggregate
				amount equal to or exceeding $6,000 during such period, if the disbursements
				made by the organization for all of the public independent expenditures which
				are covered by the report were made exclusively from the organization’s
				Campaign-Related Activity Account under section 326 (but only if the
				organization has made deposits described in subparagraph (D) of section
				326(a)(2) into that Account during such period in an aggregate amount equal to
				or greater than $10,000),
										presented in
				the order of the aggregate amount of payments made by such persons during such
				period (with the identification of the person making the largest payment
				appearing first).(B)Treatment of
				transfers made to other persons
									(i)In
				generalSubject to clause
				(iii), for purposes of the requirement to file reports under this subsection
				(including the requirement under subparagraph (A) to include additional
				information in such reports), a covered organization which transfers amounts to
				another person (other than the covered organization itself) for the purpose of
				making a public independent expenditure by that person or by any other person,
				or (in accordance with clause (ii)) which is deemed to have transferred amounts
				to another person (other than the covered organization itself) for the purpose
				of making a public independent expenditure by that person or by any other
				person, shall be considered to have made a public independent
				expenditure.
									(ii)Rules for
				deeming transfers made for purpose of making expendituresFor purposes of clause (i), in determining
				whether a covered organization which transfers amounts to another person shall
				be deemed to have transferred the amounts for the purpose of making a public
				independent expenditure, the following rules apply:
										(I)The covered organization shall be deemed to
				have transferred the amounts for the purpose of making a public independent
				expenditure if—
											(aa)the covered organization designates,
				requests, or suggests that the amounts be used for public independent
				expenditures and the person to whom the amounts were transferred agrees to do
				so;
											(bb)the person making the public independent
				expenditure or another person acting on that person’s behalf expressly
				solicited the covered organization for a donation or payment for making or
				paying for any public independent expenditures;
											(cc)the covered organization and the person to
				whom the amounts were transferred engaged in written or oral discussion
				regarding the person either making, or paying for, any public independent
				expenditure, or donating or transferring the amounts to another person for that
				purpose;
											(dd)the
				covered organization which transferred the funds knew or had reason to know
				that the person to whom the amounts were transferred intended to make public
				independent expenditures; or
											(ee)the covered organization which transferred
				the funds or the person to whom the amounts were transferred made one or more
				public independent expenditures in an aggregate amount of $50,000 or more
				during the 2-year period which ends on the date on which the amounts were
				transferred.
											(II)The covered organization shall not be
				deemed to have transferred the amounts for the purpose of making a public
				independent expenditure if—
											(aa)the
				transfer was a commercial transaction occurring in the ordinary course of
				business between the covered organization and the person to whom the amounts
				were transferred, unless there is affirmative evidence that the amounts were
				transferred for the purpose of making a public independent expenditure;
				or
											(bb)the covered organization and the person to
				whom the amounts were transferred mutually agreed (as provided in section
				325(b)(1)) that the person will not use the amounts for campaign-related
				activity.
											(iii)Special rule
				regarding transfers among affiliates
										(I)Special
				ruleIn the case of an amount transferred by one covered
				organization to another covered organization which is treated as a transfer
				between affiliates under subclause (II), clause (i) and (ii) shall apply to the
				covered organization which transfers the amount only if the aggregate amount
				transferred during the year by such covered organization to that same covered
				organization is equal to or greater than $50,000.
										(II)Description of
				transfers between affiliatesA transfer of amounts from one covered
				organization to another covered organization shall be treated as a transfer
				between affiliates if—
											(aa)one
				of the organizations is an affiliate of the other organization; or
											(bb)each of the
				organizations is an affiliate of the same organization,
											except
				that the transfer shall not be treated as a transfer between affiliates if one
				of the organizations is established for the purpose of disbursing funds for
				campaign-related activity.(III)Determination
				of affiliate statusFor purposes of subclause (II), a covered
				organization is an affiliate of another covered organization if—
											(aa)the governing instrument of the
				organization requires it to be bound by decisions of the other organization;
											(bb)the governing board of the organization
				includes persons who are specifically designated representatives of the other
				organization or are members of the governing board, officers, or paid executive
				staff members of the other organization, or whose service on the governing
				board is contingent upon the approval of the other organization; or
											(cc)the
				organization is chartered by the other organization.
											(IV)Coverage of
				transfers to affiliated section 501(c)(3) organizationsThis clause shall apply with respect to an
				amount transferred by a covered organization to an organization described in
				paragraph (3) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such Code in
				the same manner as this clause applies to an amount transferred by a covered
				organization to another covered organization.
										(iv)Special
				threshold for disclosure of donorsNotwithstanding clause (i) or (ii) of
				subparagraph (A), if a covered organization is required to include the
				identification of a person described in such clause in a report filed under
				this subsection because the covered organization is deemed (in accordance with
				clause (ii)) to have transferred amounts for the purpose of making a public
				independent expenditure, the organization shall include the identification of
				the person only if the person made donations or payments (in the case of a
				person described in clause (i)(I) of subparagraph (A)) or unrestricted donor
				payments (in the case of a person described in clause (ii) of subparagraph (A))
				to the covered organization during the covered organization reporting period
				involved in an aggregate amount equal to or exceeding $10,000.
									(v)Waiver of
				requirement to file reportNotwithstanding clause (i), a covered
				organization which is considered to have made a public independent expenditure
				under such clause shall not be required to file a report under this subsection
				if—
										(I)the organization
				would be required to file the report solely because the organization is deemed
				(in accordance with clause (ii)) to have transferred amounts for the purpose of
				making a public independent expenditure;
										(II)no person made donations or payments (in
				the case of a person described in clause (i)(I) of subparagraph (A)) or
				unrestricted donor payments (in the case of a person described in clause (ii)
				of subparagraph (A)) to the covered organization during the covered
				organization reporting period involved in an aggregate amount equal to or
				exceeding $10,000; and
										(III)all of the persons who made donations or
				payments (in the case of a person described in clause (i)(I) of subparagraph
				(A)) or unrestricted donor payments (in the case of a person described in
				clause (ii) of subparagraph (A)) to the covered organization during the covered
				organization reporting period in any amount were individuals.
										(C)Exclusion of
				amounts designated for other campaign-related activityFor purposes of subparagraph (A)(i), in
				determining the amount of a donation or payment made by a person which was
				provided for the purpose of being used for campaign-related activity or in
				response to a solicitation for funds to be used for campaign-related activity,
				there shall be excluded any amount which was designated by the person to be
				used—
									(i)for
				campaign-related activity described in clause (i) of section 325(d)(2)(A)
				(relating to independent expenditures) with respect to a different election, or
				with respect to a candidate in a different election, than an election which is
				the subject of any of the public independent expenditures covered by the report
				involved; or
									(ii)for any
				campaign-related activity described in clause (ii) of section 325(d)(2)(A)
				(relating to electioneering communications).
									(D)Exclusion of
				amounts paid from separate segregated fundIn determining the amount of public
				independent expenditures made by a covered organization for purposes of this
				paragraph, there shall be excluded any amounts paid from a separate segregated
				fund established and administered by the organization under section
				316(b)(2)(C).
								(E)Determination of
				amount of certain payments among affiliatesFor purposes of determining the amount of
				any donation, payment, or transfer under this subsection which is made by a
				covered organization to another covered organization which is an affiliate of
				the covered organization or each of which is an affiliate of the same
				organization (as determined in accordance with subparagraph (B)(iii)), to the
				extent that the donation, payment, or transfer consists of funds attributable
				to dues, fees, or assessments which are paid by individuals on a regular,
				periodic basis in accordance with a per-individual calculation which is made on
				a regular basis, the donation, payment, or transfer shall be attributed to the
				individuals paying the dues, fees, or assessments and shall not be attributed
				to the covered organization.
								(F)Covered
				organization reporting period describedIn this paragraph, the
				covered organization reporting period is, with respect to a
				report filed by a covered organization under this subsection—
									(i)in the case of the first report filed by a
				covered organization under this subsection which includes information required
				under this paragraph, the shorter of—
										(I)the period which begins on the effective
				date of the Democracy is Strengthened by Casting Light on Spending in Elections
				Act and ends on the last day covered by the report, or
										(II)the 12-month
				period ending on the last day covered by the report; and
										(ii)in the case of any subsequent report filed
				by a covered organization under this subsection which includes information
				required under this paragraph, the period occurring since the most recent
				report filed by the organization which includes such information.
									(G)Covered
				organization definedIn this paragraph, the term covered
				organization means any of the following:
									(i)Any corporation which is subject to section
				316(a), other than a corporation which is an organization described in
				paragraph (3) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such
				Code.
									(ii)Any labor
				organization (as defined in section 316).
									(iii)Any organization described in paragraph
				(4), (5), or (6) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such Code,
				other than an exempt section 501(c)(4) organization (as defined in section
				301(27)).
									(iv)Any political
				organization under section 527 of the Internal Revenue
				Code of 1986, other than a political committee under this Act.
									(H)Other
				definitionsIn this paragraph—
									(i)the terms
				campaign-related activity and unrestricted donor
				payment have the meaning given such terms in section 325; and
									(ii)the term public independent
				expenditure means an independent expenditure for a public communication
				(as defined in section
				301(22)).
									.
					(b)Electioneering
			 communication reports
						(1)In
			 generalSection 304(f) of such Act (2 U.S.C. 434(f)) is
			 amended—
							(A)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8); and
							(B)by inserting after
			 paragraph (5) the end the following new paragraph:
								
									(6)Disclosure of
				additional information by covered organizations
										(A)Additional
				informationIf a covered
				organization files a statement under this subsection, the statement shall
				include, in addition to the information required under paragraph (2), the
				following information (subject to subparagraph (B)(iv)):
											(i)If any person made a donation or payment to
				the covered organization during the covered organization reporting period which
				was provided for the purpose of being used for campaign-related activity or in
				response to a solicitation for funds to be used for campaign-related
				activity—
												(I)subject to
				subparagraph (C), the identification of each person who made such donations or
				payments in an aggregate amount equal to or exceeding $1,000 during such
				period, presented in the order of the aggregate amount of donations or payments
				made by such persons during such period (with the identification of the person
				making the largest donation or payment appearing first); and
												(II)if any person
				identified under subclause (I) designated that the donation or payment be used
				for campaign-related activity with respect to a specific election or in support
				of a specific candidate, the name of the election or candidate involved, and if
				any such person designated that the donation or payment be used for a specific
				electioneering communication, a description of the communication.
												(ii)The
				identification of each person who made unrestricted donor payments to the
				organization during the covered organization reporting period—
												(I)in an aggregate
				amount equal to or exceeding $1,000 during such period, if the organization
				made any of the disbursements which are described in subclause (II) from a
				source other than the organization’s Campaign-Related Activity Account under
				section 326; or
												(II)in an aggregate amount equal to or
				exceeding $10,000 during such period, if the organization made from its
				Campaign-Related Activity Account under section 326 all of its disbursements
				for electioneering communications during such period which are, on the basis of
				a reasonable belief by the organization, subject to treatment as disbursements
				for an exempt function for purposes of
				section
				527(f) of the Internal Revenue Code of 1986 (but only if the
				organization has made deposits described in subparagraph (D) of section
				326(a)(2) into that Account during such period in an aggregate amount equal to
				or greater than $10,000),
												presented in
				the order of the aggregate amount of payments made by such persons during such
				period (with the identification of the person making the largest payment
				appearing first).(B)Treatment of
				transfers made to other persons
											(i)In
				generalSubject to clause
				(iii), for purposes of the requirement to file statements under this subsection
				(including the requirement under subparagraph (A) to include additional
				information in such statements), a covered organization which transfers amounts
				to another person (other than the covered organization itself) for the purpose
				of making an electioneering communication by that person or by any other
				person, or (in accordance with clause (ii)) which is deemed to have transferred
				amounts to another person (other than the covered organization itself) for the
				purpose of making an electioneering communication by that person or by any
				other person, shall be considered to have made a disbursement for an
				electioneering communication.
											(ii)Rules for
				deeming transfers made for purpose of making communicationsFor purposes of clause (i), in determining
				whether a covered organization which transfers amounts to another person shall
				be deemed to have transferred the amounts for the purpose of making an
				electioneering communication, the following rules apply:
												(I)The covered organization shall be deemed to
				have transferred the amounts for the purpose of making an electioneering
				communication if—
													(aa)the covered organization designates,
				requests, or suggests that the amounts be used for electioneering
				communications and the person to whom the amounts were transferred agrees to do
				so;
													(bb)the person making the electioneering
				communication or another person acting on that person’s behalf expressly
				solicited the covered organization for a donation or payment for making or
				paying for any electioneering communications;
													(cc)the covered organization and the person to
				whom the amounts were transferred engaged in written or oral discussion
				regarding the person either making, or paying for, any electioneering
				communication, or donating or transferring the amounts to another person for
				that purpose;
													(dd)the
				covered organization which transferred the funds knew or had reason to know
				that the person to whom the amounts were transferred intended to make
				electioneering communications; or
													(ee)the covered organization which transferred
				the funds or the person to whom the amounts were transferred made one or more
				electioneering communications in an aggregate amount of $50,000 or more during
				the 2-year period which ends on the date on which the amounts were
				transferred.
													(II)The covered organization shall not be
				deemed to have transferred the amounts for the purpose of making an
				electioneering communication if—
													(aa)the
				transfer was a commercial transaction occurring in the ordinary course of
				business between the covered organization and the person to whom the amounts
				were transferred, unless there is affirmative evidence that the amounts were
				transferred for the purpose of making an electioneering communication;
				or
													(bb)the covered organization and the person to
				whom the amounts were transferred mutually agreed (as provided in section
				325(b)(1)) that the person will not use the amounts for campaign-related
				activity.
													(iii)Special rule
				regarding transfers among affiliates
												(I)Special
				ruleIn the case of an amount transferred by one covered
				organization to another covered organization which is treated as a transfer
				between affiliates under subclause (II), clause (i) and (ii) shall apply to the
				covered organization which transfers the amount only if the aggregate amount
				transferred during the year by such covered organization to that same covered
				organization is equal to or greater than $50,000.
												(II)Description of
				transfers between affiliatesA transfer of amounts from one covered
				organization to another covered organization shall be treated as a transfer
				between affiliates if—
													(aa)one
				of the organizations is an affiliate of the other organization; or
													(bb)each of the
				organizations is an affiliate of the same organization,
													except
				that the transfer shall not be treated as a transfer between affiliates if one
				of the organizations is established for the purpose of disbursing funds for
				campaign-related activity.(III)Determination
				of affiliate statusFor purposes of subclause (II), a covered
				organization is an affiliate of another covered organization if—
													(aa)the governing instrument of the
				organization requires it to be bound by decisions of the other organization;
													(bb)the governing board of the organization
				includes persons who are specifically designated representatives of the other
				organization or are members of the governing board, officers, or paid executive
				staff members of the other organization, or whose service on the governing
				board is contingent upon the approval of the other organization; or
													(cc)the
				organization is chartered by the other organization.
													(IV)Coverage of
				transfers to affiliated section 501(c)(3) organizationsThis clause shall apply with respect to an
				amount transferred by a covered organization to an organization described in
				paragraph (3) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such Code in
				the same manner as this clause applies to an amount transferred by a covered
				organization to another covered organization.
												(iv)Special
				threshold for disclosure of donorsNotwithstanding clause (i) or (ii) of
				subparagraph (A), if a covered organization is required to include the
				identification of a person described in such clause in a statement filed under
				this subsection because the covered organization is deemed (in accordance with
				clause (ii)) to have transferred amounts for the purpose of making an
				electioneering communication, the organization shall include the identification
				of the person only if the person made donations or payments (in the case of a
				person described in clause (i)(I) of subparagraph (A)) or unrestricted donor
				payments (in the case of a person described in clause (ii) of subparagraph (A))
				to the covered organization during the covered organization reporting period
				involved in an aggregate amount equal to or exceeding $10,000.
											(v)Waiver of
				requirement to file statementNotwithstanding clause (i), a covered
				organization which is considered to have made a disbursement for an
				electioneering communication under such clause shall not be required to file a
				report under this subsection if—
												(I)the organization
				would be required to file the report solely because the organization is deemed
				(in accordance with clause (ii)) to have transferred amounts for the purpose of
				making an electioneering communication;
												(II)no person made donations or payments (in
				the case of a person described in clause (i)(I) of subparagraph (A)) or
				unrestricted donor payments (in the case of a person described in clause (ii)
				of subparagraph (A)) to the covered organization during the covered
				organization reporting period involved in an aggregate amount equal to or
				exceeding $10,000; and
												(III)all of the persons who made donations or
				payments (in the case of a person described in clause (i)(I) of subparagraph
				(A)) or unrestricted donor payments (in the case of a person described in
				clause (ii) of subparagraph (A)) to the covered organization during the covered
				organization reporting period in any amount were individuals.
												(C)Exclusion of
				amounts designated for other campaign-related activityFor purposes of subparagraph (A)(i), in
				determining the amount of a donation or payment made by a person which was
				provided for the purpose of being used for campaign-related activity or in
				response to a solicitation for funds to be used for campaign-related activity,
				there shall be excluded any amount which was designated by the person to be
				used—
											(i)for
				campaign-related activity described in clause (i) of section 325(d)(2)(A)
				(relating to independent expenditures) with respect to a different election, or
				with respect to a candidate in a different election, than an election which is
				the subject of any of the public independent expenditures covered by the report
				involved; or
											(ii)for any
				campaign-related activity described in clause (ii) of section 325(d)(2)(A)
				(relating to electioneering communications).
											(D)Determination of
				amount of certain payments among affiliatesFor purposes of determining the amount of
				any donation, payment, or transfer under this subsection which is made by a
				covered organization to another covered organization which is an affiliate of
				the covered organization or each of which is an affiliate of the same
				organization (as determined in accordance with subparagraph (B)(iii)), to the
				extent that the donation, payment, or transfer consists of funds attributable
				to dues, fees, or assessments which are paid by individuals on a regular,
				periodic basis in accordance with a per-individual calculation which is made on
				a regular basis, the donation, payment, or transfer shall be attributed to the
				individuals paying the dues, fees, or assessments and shall not be attributed
				to the covered organization.
										(E)Covered
				organization reporting period describedIn this paragraph, the
				covered organization reporting period is, with respect to a
				statement filed by a covered organization under this subsection—
											(i)in the case of the first statement filed by
				a covered organization under this subsection which includes information
				required under this paragraph, the shorter of—
												(I)the period which begins on the effective
				date of the Democracy is Strengthened by Casting Light on Spending in Elections
				Act and ends on the disclosure date for the statement, or
												(II)the 12-month
				period ending on the disclosure date for the statement; and
												(ii)in the case of any subsequent statement
				filed by a covered organization under this subsection which includes
				information required under this paragraph, the period occurring since the most
				recent statement filed by the organization which includes such
				information.
											(F)Covered
				organization definedIn this paragraph, the term covered
				organization means any of the following:
											(i)Any corporation which is subject to section
				316(a), other than a corporation which is an organization described in
				paragraph (3) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such
				Code.
											(ii)Any labor
				organization (as defined in section 316).
											(iii)Any organization described in paragraph
				(4), (5), or (6) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such Code,
				other than an exempt section 501(c)(4) organization (as defined in section
				301(27)).
											(iv)Any political
				organization under section 527 of the Internal Revenue
				Code of 1986, other than a political committee under this Act.
											(G)Other
				definitionsIn this
				paragraph, the terms campaign-related activity and
				unrestricted donor payment have the meaning given such terms in
				section
				325.
										.
							(2)Conforming
			 amendmentSection 304(f)(2)
			 of such Act (2 U.S.C.
			 434(f)(2)) is amended by striking If the
			 disbursements each place it appears in subparagraph (E) and (F) and
			 inserting the following: Except in the case of a statement which is
			 required to include additional information under paragraph (6), if the
			 disbursements.
						(c)Exemption of
			 Certain Section 501(c)(4) OrganizationsSection 301 of such Act (2 U.S.C. 431) is
			 amended by adding at the end the following:
						
							(27)Exempt section
				501(c)(4) organizationThe
				term exempt section 501(c)(4) organization means, with respect
				to disbursements made by an organization during a calendar year, an
				organization for which the chief executive officer of the organization
				certifies to the Commission (prior to the first disbursement made by the
				organization during the year) that each of the following applies:
								(A)The organization
				is described in paragraph (4) of
				section
				501(c) of the Internal Revenue Code of 1986 and exempt from tax
				under section 501(a) of such Code, and was so described and so exempt during
				each of the 10 previous calendar years.
								(B)The organization
				has at least 500,000 individuals who paid membership dues during the previous
				calendar year (determined as of the last day of that year).
								(C)The dues-paying
				membership of the organization includes at least one individual from each
				State. For purposes of this subparagraph, the term State means
				each of the several States, the District of Columbia, and the Commonwealth of
				Puerto Rico.
								(D)During the
				previous calendar year, the portion of funds provided to the organization by
				corporations (as described in section 316) or labor organizations (as defined
				in section 316), other than funds provided pursuant to commercial transactions
				occurring in the ordinary course of business, did not exceed 15 percent of the
				total amount of all funds provided to the organization from all sources.
								(E)The organization
				does not use any of the funds provided to the organization by corporations (as
				described in section 316) or labor organizations (as defined in section 316)
				for campaign-related activity (as defined in section
				325).
								.
					212.Rules regarding
			 use of general treasury funds by covered organizations for campaign-related
			 activityTitle III of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by
			 adding at the end the following new section:
					
						325.Special rules
				for use of general treasury funds by covered organizations for campaign-related
				activity
							(a)Use of Funds for
				Campaign-Related Activity
								(1)In
				generalSubject to any applicable restrictions and prohibitions
				under this Act, a covered organization may make disbursements for
				campaign-related activity using—
									(A)amounts paid or
				donated to the organization which are designated by the person providing the
				amounts to be used for campaign-related activity;
									(B)unrestricted donor
				payments made to the organization; and
									(C)other funds of the organization, including
				amounts received pursuant to commercial activities in the regular course of a
				covered organization’s business.
									(2)No effect on use
				of separate segregated fundNothing in this section shall be
				construed to affect the authority of a covered organization to make
				disbursements from a separate segregated fund established and administered by
				the organization under section 316(b)(2)(C).
								(b)Mutually Agreed
				Restrictions on Use of Funds for Campaign-Related Activity
								(1)Agreement and
				certificationIf a covered
				organization and a person mutually agree, at the time the person makes a
				donation, payment, or transfer to the organization which would require the
				organization to disclose the person’s identification under section
				304(g)(5)(A)(ii) or section 304(f)(6)(A)(ii), that the organization will not
				use the donation, payment, or transfer for campaign-related activity, then not
				later than 30 days after the organization receives the donation, payment, or
				transfer the organization shall transmit to the person a written certification
				by the chief financial officer of the covered organization (or, if the
				organization does not have a chief financial officer, the highest ranking
				financial official of the organization) that—
									(A)the organization will not use the donation,
				payment, or transfer for campaign-related activity; and
									(B)the organization will not include any
				information on the person in any report filed by the organization under section
				304 with respect to independent expenditures or electioneering communications,
				so that the person will not be required to appear in a significant funder
				statement or a Top 5 Funders list under section 318(e).
									(2)Exception for
				payments made pursuant to commercial activitiesParagraph (1) does not apply with respect
				to any payment or transfer made pursuant to commercial activities in the
				regular course of a covered organization’s business.
								(c)Certifications
				Regarding Disbursements for Campaign-Related Activity
								(1)Certification by
				chief executive officerIf,
				at any time during a calendar quarter, a covered organization makes a
				disbursement of funds for campaign-related activity using funds described in
				subsection (a)(1), the chief executive officer of the covered organization or
				the chief executive officer’s designee (or, if the organization does not have a
				chief executive officer, the highest ranking official of the organization or
				the highest ranking official’s designee) shall file a statement with the
				Commission which contains the following certifications:
									(A)None of the campaign-related activity for
				which the organization disbursed the funds during the quarter was made in
				cooperation, consultation, or concert with, or at the request or suggestion of,
				any candidate or any authorized committee or agent of such candidate, or
				political committee of a political party or agent of any political
				party.
									(B)The chief executive officer or highest
				ranking official of the covered organization (as the case may be) has reviewed
				and approved each statement and report filed by the organization under section
				304 with respect to any such disbursement made during the quarter.
									(C)Each statement and report filed by the
				organization under section 304 with respect to any such disbursement made
				during the quarter is complete and accurate.
									(D)All such
				disbursements made during the quarter are in compliance with this Act.
									(E)No portion of the amounts used to make any
				such disbursements during the quarter is attributable to funds received by the
				organization that were subject to a mutual agreement (as provided in subsection
				(b)(1)) that the organization will not use the funds for campaign-related
				activity by the person who provided the funds from being used for
				campaign-related activity pursuant to subsection (b).
									(2)Application of
				electronic filing rulesSection 304(d)(1) shall apply with
				respect to a statement required under this subsection in the same manner as
				such section applies with respect to a statement under subsection (c) or (g) of
				section 304.
								(3)DeadlineThe
				chief executive officer or highest ranking official of a covered organization
				(as the case may be) shall file the statement required under this subsection
				with respect to a calendar quarter not later than 15 days after the end of the
				quarter.
								(d)DefinitionsFor purposes of this section, the following
				definitions apply:
								(1)Covered
				OrganizationThe term covered organization means any
				of the following:
									(A)Any corporation which is subject to section
				316(a), other than a corporation which is an organization described in
				paragraph (3) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such
				Code.
									(B)Any labor
				organization (as defined in section 316).
									(C)Any organization described in paragraph
				(4), (5), or (6) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such Code,
				other than an exempt section 501(c)(4) organization (as defined in section
				301(27)).
									(D)Any political
				organization under section 527 of the Internal Revenue
				Code of 1986, other than a political committee under this Act.
									(2)Campaign-Related
				Activity
									(A)In
				generalThe term campaign-related activity
				means—
										(i)an independent expenditure consisting of a
				public communication (as defined in section 301(22)), a transfer of funds to
				another person (other than the transferor itself) for the purpose of making
				such an independent expenditure by that person or by any other person (subject
				to subparagraph (C)), or (in accordance with subparagraph (B) and subject to
				subparagraph (C)) a transfer of funds to another person (other than the
				transferor itself) which is deemed to have been made for the purpose of making
				such an independent expenditure by that person or by any other person;
				or
										(ii)an electioneering communication, a transfer
				of funds to another person (other than the transferor itself) for the purpose
				of making an electioneering communication by that person or by any other person
				(subject to subparagraph (C)), or (in accordance with subparagraph (B) and
				subject to subparagraph (C)) a transfer of funds to another person (other than
				the transferor itself)which is deemed to have been made for the purpose of
				making an electioneering communication by that person or by any other
				person.
										(B)Rule for deeming
				transfers made for purpose of campaign-related activityFor purposes of subparagraph (A), in
				determining whether a transfer of funds by a covered organization to another
				person shall be deemed to have been made for the purpose of making an
				independent expenditure consisting of a public communication or an
				electioneering communication, the following rules apply:
										(i)The transfer shall
				be deemed to have been made for the purpose of making such an independent
				expenditure or an electioneering communication if—
											(I)the covered organization designates,
				requests, or suggests that the amounts be used for such independent
				expenditures or electioneering communications and the person to whom the
				amounts were transferred agrees to do so;
											(II)the person making such independent
				expenditures or electioneering communications or another person acting on that
				person’s behalf expressly solicited the covered organization for a donation or
				payment for making or paying for any such independent expenditure or
				electioneering communication;
											(III)the covered organization and the person to
				whom the amounts were transferred engaged in written or oral discussion
				regarding the person either making, or paying for, such independent
				expenditures or electioneering communications, or donating or transferring the
				amounts to another person for that purpose;
											(IV)the covered organization which transferred
				the funds knew or had reason to know that the person to whom the amounts were
				transferred intended to make such independent expenditures or electioneering
				communications; or
											(V)the covered
				organization which transferred the funds or the person to whom the amounts were
				transferred made one or more such independent expenditures or electioneering
				communications in an aggregate amount of $50,000 or more during the 2-year
				period which ends on the date on which the amounts were transferred.
											(ii)The transfer shall not be deemed to have
				been made for the purpose of making such an independent expenditure or an
				electioneering communication if—
											(I)the transfer was a
				commercial transaction occurring in the ordinary course of business between the
				covered organization and the person to whom the amounts were transferred,
				unless there is affirmative evidence that the amounts were transferred for the
				purpose of making such an independent expenditure or electioneering
				communication; or
											(II)the covered organization and the person to
				whom the amounts were transferred mutually agreed (as provided in subsection
				(b)(1)) that the person will not use the amounts for campaign-related
				activity.
											(C)Special rule
				regarding transfers among affiliates
										(I)Special
				ruleIn the case of a transfer of an amount by one covered
				organization to another covered organization which is treated as a transfer
				between affiliates under clause (ii), subparagraphs (A) and (B) shall apply to
				the transfer only if the aggregate amount transferred during the year by such
				covered organization to that same covered organization is equal to or greater
				than $50,000.
										(ii)Determination
				of amount of certain transfers among affiliatesIn determining the amount of a transfer
				between affiliates for purposes of clause (I), to the extent that the transfer
				consists of funds attributable to dues, fees, or assessments which are paid by
				individuals on a regular, periodic basis in accordance with a per-individual
				calculation which is made on a regular basis, the transfer shall be attributed
				to the individuals paying the dues, fees, or assessments and shall not be
				attributed to the covered organization.
										(iii)Description of
				transfers between affiliatesA transfer of amounts from one covered
				organization to another covered organization shall be treated as a transfer
				between affiliates if—
											(I)one of the
				organizations is an affiliate of the other organization; or
											(II)each of the
				organizations is an affiliate of the same organization,
											except that
				the transfer shall not be treated as a transfer between affiliates if one of
				the organizations is established for the purpose of disbursing funds for
				campaign-related activity.(iv)Determination
				of affiliate statusFor purposes of clause (ii), a covered
				organization is an affiliate of another covered organization if—
											(I)the governing instrument of the
				organization requires it to be bound by decisions of the other organization;
											(II)the governing board of the organization
				includes persons who are specifically designated representatives of the other
				organization or are members of the governing board, officers, or paid executive
				staff members of the other organization, or whose service on the governing
				board is contingent upon the approval of the other organization; or
											(III)the organization
				is chartered by the other organization.
											(v)Coverage of
				transfers to affiliated section 501(c)(3) organizationsThis subparagraph shall apply with respect
				to an amount transferred by a covered organization to an organization described
				in paragraph (3) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such Code in
				the same manner as this subparagraph applies to an amount transferred by a
				covered organization to another covered organization.
										(3)Unrestricted
				donor paymentThe term
				unrestricted donor payment means a payment to a covered
				organization which consists of a donation or payment from a person other than
				the covered organization, except that such term does not include—
									(A)any payment made pursuant to commercial
				activities in the regular course of a covered organization’s business;
				or
									(B)any donation or payment which is designated
				by the person making the donation or payment to be used for campaign-related
				activity or made in response to a solicitation for funds to be used for
				campaign-related
				activity.
									.
				213.Optional use of
			 separate account by covered organizations for campaign-related
			 activity
					(a)In
			 generalTitle III of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.), as amended by
			 section 212, is further amended by adding at the end the following new
			 section:
						
							326.Optional Use of
				Separate Account by Covered Organizations for Campaign-Related
				Activity
								(a)Optional Use of
				Separate Account
									(1)Establishment of
				account
										(A)In
				generalAt its option, a covered organization may make
				disbursements for campaign-related activity using amounts from a bank account
				established and controlled by the organization to be known as the
				Campaign-Related Activity Account (hereafter in this section referred to as the
				Account), which shall be maintained separately from all other
				accounts of the organization and which shall consist exclusively of the
				deposits described in paragraph (2).
										(B)Mandatory use of
				account after establishmentIf a covered organization establishes an
				Account under this section, it may not make disbursements for campaign-related
				activity from any source other than amounts from the Account, other than
				disbursements for campaign-related activity which, on the basis of a reasonable
				belief by the organization, would not be treated as disbursements for an exempt
				function for purposes of
				section
				527(f) of the Internal Revenue Code of 1986.
										(C)Exclusive use of
				account for campaign-related activityAmounts in the Account
				shall be used exclusively for disbursements by the covered organization for
				campaign-related activity. After such disbursements are made, information with
				respect to deposits made to the Account shall be disclosed in accordance with
				section 304(g)(5) or section 304(f)(6).
										(2)Deposits
				describedThe deposits described in this paragraph are deposits
				of the following amounts:
										(A)Amounts donated or paid to the covered
				organization by a person other than the organization for the purpose of being
				used for campaign-related activity, and for which the person providing the
				amounts has designated that the amounts be used for campaign-related activity
				with respect to a specific election or specific candidate.
										(B)Amounts donated or
				paid to the covered organization by a person other than the organization for
				the purpose of being used for campaign-related activity, and for which the
				person providing the amounts has not designated that the amounts be used for
				campaign-related activity with respect to a specific election or specific
				candidate.
										(C)Amounts donated or
				paid to the covered organization by a person other than the organization in
				response to a solicitation for funds to be used for campaign-related
				activity.
										(D)Amounts
				transferred to the Account by the covered organization from other accounts of
				the organization, including from the organization’s general treasury
				funds.
										(3)No treatment as
				political committeeThe establishment and administration of an
				Account in accordance with this subsection shall not by itself be treated as
				the establishment or administration of a political committee for any purpose of
				this Act.
									(b)Reduction in
				amounts otherwise available for Account in Response to Demand of General
				Donors
									(1)In
				generalIf a covered
				organization which has established an Account obtains any revenues during a
				year which are attributable to a donation or payment from a person other than
				the covered organization, and if the organization and any such person have
				mutually agreed (as provided in section 325(b)(1)) that the organization will
				not use the person’s donation, payment, or transfer for campaign-related
				activity, the organization shall reduce the amount of its revenues available
				for deposits to the Account which are described in subsection (a)(3)(D) during
				the year by the amount of the donation or payment which is subject to the
				mutual agreement.
									(2)ExceptionParagraph
				(1) does not apply with respect to any payment made pursuant to commercial
				activities in the regular course of a covered organization’s business.
									(c)Covered
				Organization DefinedIn this section, the term covered
				organization means any of the following:
									(1)Any corporation which is subject to section
				316(a), other than a corporation which is an organization described in
				paragraph (3) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such
				Code.
									(2)Any labor
				organization (as defined in section 316).
									(3)Any organization described in paragraph
				(4), (5), or (6) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such Code,
				other than an exempt section 501(c)(4) organization (as defined in section
				301(27)).
									(4)Any political
				organization under section 527 of the Internal Revenue
				Code of 1986, other than a political committee under this Act.
									(d)Campaign-Related
				Activity DefinedIn this section, the term campaign-related
				activity has the meaning given such term in section
				325.
								.
					(b)Clarification of
			 treatment as separate segregated fundA Campaign-Related Activity Account (within
			 the meaning of section 326 of the Federal Election Campaign Act of 1971, as
			 added by subsection (a)) may be treated as a separate segregated fund for
			 purposes of section
			 527(f)(3) of the Internal Revenue Code of 1986.
					214.Modification of
			 rules relating to disclaimer statements required for certain
			 communications
					(a)Applying
			 requirements to all independent expenditure communicationsSection 318(a) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 441d(a)) is amended by
			 striking for the purpose of financing communications expressly
			 advocating the election or defeat of a clearly identified candidate and
			 inserting for an independent expenditure consisting of a public
			 communication.
					(b)Stand by your ad
			 requirements
						(1)Maintenance of
			 existing requirements for communications by political parties and other
			 political committeesSection 318(d)(2) of such Act
			 (2 U.S.C.
			 441d(d)(2)) is amended—
							(A)in the heading, by
			 striking others and inserting
			 political
			 committees;
							(B)by striking
			 subsection (a) and inserting subsection (a) which is paid
			 for by a political committee (including a political committee of a political
			 party), other than a political committee which is described in subsection
			 (e)(7)(B),; and
							(C)by striking
			 or other person each place it appears.
							(2)Special
			 disclaimer requirements for certain communicationsSection 318 of
			 such Act (2 U.S.C.
			 441d) is amended by adding at the end the following new
			 subsection:
							
								(e)Communications by others
									(1)In
				generalAny communication
				described in paragraph (3) of subsection (a) which is transmitted through radio
				or television (other than a communication to which subsection (d)(2) applies
				because the communication is paid for by a political committee, including a
				political committee of a political party, other than a political committee
				which is described in paragraph (7)(B)) shall include, in addition to the
				requirements of that paragraph, the following:
										(A)The individual
				disclosure statement described in paragraph (2) (if the person paying for the
				communication is an individual) or the organizational disclosure statement
				described in paragraph (3) (if the person paying for the communication is not
				an individual).
										(B)If the communication is an electioneering
				communication or an independent expenditure consisting of a public
				communication and is paid for in whole or in part with a payment which is
				treated as a disbursement by a covered organization for campaign-related
				activity under section 325, the significant funder disclosure statement
				described in paragraph (4) (if applicable), unless, on the basis of criteria
				established in regulations promulgated by the Commission, the communication is
				of such short duration that including the statement in the communication would
				constitute a hardship to the person paying for the communication by requiring a
				disproportionate amount of the communication’s content to consist of the
				statement.
										(C)If the communication is an electioneering
				communication or an independent expenditure consisting of a public
				communication and is paid for in whole or in part with a payment which is
				treated as a disbursement by a covered organization for campaign-related
				activity under section 325, the Top Five Funders list described in paragraph
				(5) (if applicable), unless, on the basis of criteria established in
				regulations promulgated by the Commission, the communication is of such short
				duration that including the Top Five Funders list in the communication would
				constitute a hardship to the person paying for the communication by requiring a
				disproportionate amount of the communication’s content to consist of the Top
				Five Funders list.
										(2)Individual
				disclosure statement describedThe individual disclosure
				statement described in this paragraph is the following: I am _______, of
				_______, _______, and I approve this message., with—
										(A)the first blank
				filled in with the name of the applicable individual;
										(B)the second blank filled in with the local
				jurisdiction in which the applicable individual resides; and
										(C)the third blank
				filled in with the State in which the applicable individual resides.
										(3)Organizational
				disclosure statement describedThe organizational disclosure
				statement described in this paragraph is the following: I am _______,
				the _______ of _______, located in _______, _______, and _______ approves this
				message., with—
										(A)the first blank to
				be filled in with the name of the applicable individual;
										(B)the second blank
				to be filled in with the title of the applicable individual;
										(C)the third blank to
				be filled in with the name of the organization or other person paying for the
				communication;
										(D)the fourth blank to be filled in with the
				local jurisdiction in which such organization’s or person’s principal office is
				located;
										(E)the fifth blank to be filled in with the
				State in which such organization’s or person’s principal office is located;
				and
										(F)the sixth blank to
				be filled in with the name of such organization or person.
										(4)Significant
				funder disclosure statement described
										(A)Statement if
				significant funder is an individualIf the significant funder of a
				communication paid for in whole or in part with a payment which is treated as a
				disbursement by a covered organization for campaign-related activity under
				section 325 is an individual, the significant funder disclosure statement
				described in this paragraph is the following: I am _______, of _______,
				_______. I helped to pay for this message, and I approve it.,
				with—
											(i)the first blank
				filled in with the name of the applicable individual;
											(ii)the second blank
				filled in with the local jurisdiction in which the applicable individual
				resides; and
											(iii)the third blank
				filled in with the State in which the applicable individual resides.
											(B)Statement if
				significant funder is not an individualIf the significant funder of a
				communication paid for in whole or in part with a payment which is treated as a
				disbursement by a covered organization for campaign-related activity under
				section 325 is not an individual, the significant funder disclosure statement
				described in this paragraph is the following: I am _______, the _______
				of _______, located in _______, _______. _______ helped to pay for this
				message, and _______ approves it., with—
											(i)the first blank to
				be filled in with the name of the applicable individual;
											(ii)the second blank
				to be filled in with the title of the applicable individual;
											(iii)the third blank
				to be filled in with the name of the significant funder of the
				communication;
											(iv)the fourth blank
				to be filled in with the local jurisdiction in which the significant funder’s
				principal office is located;
											(v)the fifth blank to
				be filled in with the State in which the significant funder’s principal office
				is located; and
											(vi)the sixth and
				seventh blank each to be filled in with the name of the significant funder of
				the communication.
											(C)Significant
				funder defined
											(i)Independent
				expendituresFor purposes of
				this paragraph, the significant funder with respect to an
				independent expenditure consisting of a public communication paid for in whole
				or in part with a payment which is treated as a disbursement by a covered
				organization for campaign-related activity under section 325 shall be
				determined as follows:
												(I)If any report filed by any organization
				with respect to the independent expenditure under section 304 during the
				12-month period which ends on the date of the disbursement includes information
				on any person who made a payment to the organization in an amount equal to or
				exceeding $100,000 which was designated by the person to be used for
				campaign-related activity consisting of that specific independent expenditure
				(as required to be included in the report under section 304(g)(5)(A)(i)), the
				person who is identified among all such reports as making the largest such
				payment.
												(II)If any report filed by any organization
				with respect to the independent expenditure under section 304 during the
				12-month period which ends on the date of the disbursement includes information
				on any person who made a payment to the organization in an amount equal to or
				exceeding $100,000 which was designated by the person to be used for
				campaign-related activity with respect to the same election or in support of
				the same candidate (as required to be included in the report under section
				304(g)(5)(A)(i)) but subclause (I) does not apply, the person who is identified
				among all such reports as making the largest such payment.
												(III)If any report filed by any organization
				with respect to the independent expenditure under section 304 during the
				12-month period which ends on the date of the disbursement includes information
				on any person who made a payment to the organization in an amount equal to or
				exceeding $10,000 which was provided for the purpose of being used for
				campaign-related activity or in response to a solicitation for funds to be used
				for campaign-related activity (as required to be included in the report under
				section 304(g)(5)(A)(i)) but subclause (I) or subclause (II) does not apply,
				the person who is identified among all such reports as making the largest such
				payment.
												(IV)If none of the reports filed by any
				organization with respect to the independent expenditure under section 304
				during the 12-month period which ends on the date of the disbursement includes
				information on any person (other than the organization) who made a payment to
				the organization in an amount equal to or exceeding $10,000 which was provided
				for the purpose of being used for campaign-related activity or in response to a
				solicitation for funds to be used for campaign-related activity, but any of
				such reports includes information on any person who made an unrestricted donor
				payment to the organization (as required to be included in the report under
				section 304(g)(5)(A)(ii)) in an amount equal to or exceeding $10,000, the
				person who is identified among all such reports as making the largest such
				unrestricted donor payment.
												(ii)Electioneering
				communicationsFor purposes
				of this paragraph, the significant funder with respect to an
				electioneering communication paid for in whole or in part with a payment which
				is treated as a disbursement by a covered organization for campaign-related
				activity under section 325, shall be determined as follows:
												(I)If any report filed by any organization
				with respect to the electioneering communication under section 304 during the
				12-month period which ends on the date of the disbursement includes information
				on any person who made a payment to the organization in an amount equal to or
				exceeding $100,000 which was designated by the person to be used for
				campaign-related activity consisting of that specific electioneering
				communication (as required to be included in the report under section
				304(f)(6)(A)(i)), the person who is identified among all such reports as making
				the largest such payment.
												(II)If any report filed by any organization
				with respect to the electioneering communication under section 304 during the
				12-month period which ends on the date of the disbursement includes information
				on any person who made a payment to the organization in an amount equal to or
				exceeding $100,000 which was designated by the person to be used for
				campaign-related activity with respect to the same election or in support of
				the same candidate (as required to be included in the report under section
				304(f)(6)(A)(i)) but subclause (I) does not apply, the person who is identified
				among all such reports as making the largest such payment.
												(III)If any report filed by any organization
				with respect to the electioneering communication under section 304 during the
				12-month period which ends on the date of the disbursement includes information
				on any person who made a payment to the organization in an amount equal to or
				exceeding $10,000 which was provided for the purpose of being used for
				campaign-related activity or in response to a solicitation for funds to be used
				for campaign-related activity (as required to be included in the report under
				section 304(f)(6)(A)(i)) but subclause (I) or subclause (II) does not apply,
				the person who is identified among all such reports as making the largest such
				payment.
												(IV)If none of the reports filed by any
				organization with respect to the electioneering communication under section 304
				during the 12-month period which ends on the date of the disbursement includes
				information on any person who made a payment to the organization in an amount
				equal to or exceeding $10,000 which was provided for the purpose of being used
				for campaign-related activity or in response to a solicitation for funds to be
				used for campaign-related activity, but any of such reports includes
				information on any person who made an unrestricted donor payment to the
				organization (as required to be included in the report under section
				304(f)(6)(A)(ii)) in an amount equal to or exceeding $10,000, the person who is
				identified among all such reports as making the largest such unrestricted donor
				payment.
												(5)Top 5 Funders
				list describedWith respect
				to a communication paid for in whole or in part with a payment which is treated
				as a disbursement by a covered organization for campaign-related activity under
				section 325, the Top 5 Funders list described in this paragraph is—
										(A)in the case of a disbursement for an
				independent expenditure consisting of a public communication, a list of the 5
				persons (or, in the case of a communication transmitted through radio, the 2
				persons) who provided the largest payments of any type in an aggregate amount
				equal to or exceeding $10,000 which are required under section 304(g)(5)(A) to
				be included in the reports filed by any organization with respect to that
				independent expenditure under section 304 during the 12-month period which ends
				on the date of the disbursement, together with the amount of the payments each
				such person provided and the local jurisdiction and State in which each such
				person lives (in the case of a person who is an individual) or is located (in
				the case of any other person); or
										(B)in the case of a disbursement for an
				electioneering communication, a list of the 5 persons (or, in the case of a
				communication transmitted through radio, the 2 persons) who provided the
				largest payments of any type in an aggregate amount equal to or exceeding
				$10,000 which are required under section 304(f)(6)(A) to be included in the
				reports filed by any organization with respect to that electioneering
				communication under section 304 during the 12-month period which ends on the
				date of the disbursement, together with the amount of the payments each such
				person provided and the local jurisdiction and State in which each such person
				lives (in the case of a person who is an individual) or is located (in the case
				of any other person).
										(6)Method of
				conveyance of statement
										(A)Communications
				transmitted through radioIn
				the case of a communication to which this subsection applies which is
				transmitted through radio, the disclosure statements required under paragraph
				(1) shall be made by audio by the applicable individual in a clearly spoken
				manner.
										(B)Communications
				transmitted through televisionIn the case of a communication to which
				this subsection applies which is transmitted through television, the
				information required under paragraph (1)—
											(i)shall appear in
				writing at the end of the communication in a clearly readable manner, with a
				reasonable degree of color contrast between the background and the printed
				statement, for a period of at least 6 seconds; and
											(ii)except in the
				case of a Top 5 Funders list described in paragraph (5), shall also be conveyed
				by an unobscured, full-screen view of the applicable individual, or by the
				applicable individual making the statement in voice-over accompanied by a
				clearly identifiable photograph or similar image of the individual.
											(7)Application to
				certain pacs
										(A)ApplicationThis subsection shall apply with respect to
				an electioneering communication, and to an independent expenditure consisting
				of a public communication, which is paid for in whole or in part with a payment
				by a political committee described in subparagraph (B) in the same manner as
				this subsection applies with respect to an electioneering communication and an
				independent expenditure consisting of a public communication which is paid for
				in whole or in part with a payment which is treated as a disbursement by a
				covered organization under section 325, except that—
											(i)in applying paragraph (4)(C), the
				significant funder with respect to such an electioneering
				communication or such an independent expenditure shall be the person who is
				identified as providing the largest aggregate amount of contributions,
				donations, or payments to the political committee during the 12-month period
				which ends on the date the committee made the disbursement for the
				electioneering communication or independent expenditure (as determined on the
				basis of the information contained in all reports filed by the committee under
				section 304 during such period); and
											(ii)in applying paragraph (5), the Top 5
				Funders list shall be a list of the 5 persons who are identified as
				providing the largest aggregate amounts of contributions, donations, or
				payments to the political committee during such 12-month period (as determined
				on the basis of the information contained in all such reports).
											(B)Political
				committee describedA
				political committee described in this subparagraph is a political committee
				which receives or accepts contributions or donations which do not comply with
				the contribution limits or source prohibitions of this Act.
										(8)Applicable
				individual definedIn this subsection, the term applicable
				individual means, with respect to a communication to which this
				paragraph applies—
										(A)if the communication is paid for by an
				individual or if the significant funder of the communication under paragraph
				(4) is an individual, the individual involved;
										(B)if the
				communication is paid for by a corporation or if the significant funder of the
				communication under paragraph (4) is a corporation, the chief executive officer
				of the corporation (or, if the corporation does not have a chief executive
				officer, the highest ranking official of the corporation);
										(C)if the
				communication is paid for by a labor organization or if the significant funder
				of the communication under paragraph (4) is a labor organization, the highest
				ranking officer of the labor organization; or
										(D)if the
				communication is paid for by any other person or if the significant funder of
				the communication under paragraph (4) is any other person, the highest ranking
				official of such person.
										(9)Covered
				organization definedIn this subsection, the term covered
				organization means any of the following:
										(A)Any corporation which is subject to section
				316(a), other than a corporation which is an organization described in
				paragraph (3) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such
				Code.
										(B)Any labor
				organization (as defined in section 316).
										(C)Any organization described in paragraph
				(4), (5), or (6) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such Code,
				other than an exempt section 501(c)(4) organization (as defined in section
				301(27)).
										(D)Any political
				organization under section 527 of the Internal Revenue
				Code of 1986, other than a political committee under this Act.
										(10)Other
				definitionsIn this subsection, the terms campaign-related
				activity and unrestricted donor payment have the meaning
				given such terms in section
				325.
									.
						(3)Application to
			 certain mass mailingsSection
			 318(a)(3) of such Act (2 U.S.C. 441d(a)(3)) is amended to
			 read as follows:
							
								(3)if not authorized
				by a candidate, an authorized political committee of a candidate, or its
				agents, shall clearly state—
									(A)the name and
				permanent street address, telephone number, or World Wide Web address of the
				person who paid for the communication;
									(B)if the communication is an independent
				expenditure consisting of a mass mailing (as defined in section 301(23)) which
				is paid for in whole or in part with a payment which is treated as a
				disbursement by a covered organization for campaign-related activity under
				section 325, or which is paid for in whole or in part by a political committee
				described in subsection (e)(7)(B), the name and permanent street address,
				telephone number, or World Wide Web address of—
										(i)the significant funder of the
				communication, if any (as determined in accordance with subsection (e)(4)(C)(i)
				or (e)(7)(A)(i); and
										(ii)each person who would be included in the
				Top 5 Funders list which would be submitted with respect to the communication
				if the communication were transmitted through television, if any (as determined
				in accordance with subsection (e)(5) or (e)(7)(A)(ii)); and
										(C)that the
				communication is not authorized by any candidate or candidate’s
				committee.
									.
						(4)Application to
			 political robocallsSection
			 318 of such Act (2
			 U.S.C. 441d), as amended by paragraph (2), is further amended
			 by adding at the end the following new subsection:
							
								(f)Special Rules
				for Political Robocalls
									(1)Requiring
				communications to include certain disclaimer statementsAny communication consisting of a political
				robocall which would be subject to the requirements of subsection (e) if the
				communication were transmitted through radio or television shall include the
				following:
										(A)The individual
				disclosure statement described in subsection (e)(2) (if the person paying for
				the communication is an individual) or the organizational disclosure statement
				described in subsection (e)(3) (if the person paying for the communication is
				not an individual).
										(B)If the communication is an electioneering
				communication or an independent expenditure consisting of a public
				communication and is paid for in whole or in part with a payment which is
				treated as a disbursement by a covered organization for campaign-related
				activity under section 325, or which is paid for in whole or in part by a
				political committee described in subsection (e)(7)(B), the significant funder
				disclosure statement described in subsection (e)(4) or (e)(7) (if
				applicable).
										(2)Timing of
				certain statementThe
				statements required to be included under paragraph (1) shall be made at the
				beginning of the political robocall, unless, on the basis of criteria
				established in regulations promulgated by the Commission, the communication is
				of such short duration that including the statement in the communication would
				constitute a hardship to the person paying for the communication by requiring a
				disproportionate amount of the communication’s content to consist of the
				statement.
									(3)Political
				robocall definedIn this subsection, the term political
				robocall means any outbound telephone call—
										(A)in which a person is not available to speak
				with the person answering the call, and the call instead plays a recorded
				message; and
										(B)which promotes, supports, attacks, or
				opposes a candidate for election for Federal
				office.
										.
						215.Indexing of
			 certain amountsTitle III of
			 the Federal Election Campaign Act of 1971, as amended by section 213, is
			 amended by adding at the end the following new section:
					
						327.Indexing of
				certain amounts
							(a)IndexingIn any calendar year after 2010—
								(1)each of the
				amounts referred to in subsection (b) shall be increased by the percent
				difference determined under subparagraph (A) of section 315(c)(1), except that
				for purposes of this paragraph, such percent difference shall be determined as
				if the base year referred to in such subparagraph were 2009;
								(2)each amount so
				increased shall remain in effect for the calendar year; and
								(3)if any amount after adjustment under
				paragraph (1) is not a multiple of $100, such amount shall be rounded to the
				nearest multiple of $100.
								(b)Amounts
				describedThe amounts referred to in this subsection are as
				follows:
								(1)The amount
				referred to in section 304(g)(5)(A)(i)(I).
								(2)The amount
				referred to in section 304(g)(5)(A)(ii)(I).
								(3)Each of the
				amounts referred to in section 304(g)(5)(A)(ii)(II).
								(4)The amount
				referred to in section 304(g)(5)(B)(ii)(I)(ee).
								(5)The amount
				referred to in section 304(g)(5)(B)(iii)(I).
								(6)The amount referred to in section
				304(f)(6)(A)(i)(I).
								(7)The amount referred to in section
				304(f)(6)(A)(ii)(I).
								(8)Each of the amounts referred to in section
				304(f)(6)(A)(ii)(II).
								(9)The amount
				referred to in section 304(f)(6)(B)(ii)(I)(ee).
								(10)The amount
				referred to in section 304(f)(6)(B)(iii)(I).
								(11)The amount
				referred to in section 317(b).
								(12)Each of the
				amounts referred to in section 318(e)(4)(C). 
								(13)The amount
				referred to in section 325(d)(2)(B)(i)(V).
								(14)The amount
				referred to in section
				325(d)(2)(C)(i).
								.
				CReporting
			 Requirements for Registered Lobbyists
				221.Requiring
			 registered lobbyists to report information on independent expenditures and
			 electioneering communications
					(a)In
			 generalSection 5(d)(1) of
			 the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(d)(1)) is
			 amended—
						(1)by striking and at the end
			 of subparagraph (F);
						(2)by redesignating subparagraph (G) as
			 subparagraph (I); and
						(3)by inserting after
			 subparagraph (F) the following new subparagraphs:
							
								(G)the amount of any independent expenditure
				(as defined in section 301(17) of the Federal Election Campaign Act of 1971
				(2 U.S.C.
				431(17)) equal to or greater than $1,000 made by such person or
				organization, and for each such expenditure the name of each candidate being
				supported or opposed and the amount spent supporting or opposing each such
				candidate;
								(H)the amount of any
				electioneering communication (as defined in section 304(f)(3) of such Act
				(2 U.S.C.
				434(f)(3)) equal to or greater than $1,000 made by such person
				or organization, and for each such communication the name of the candidate
				referred to in the communication;
				and
								.
						(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to reports for semiannual periods described in section 5(d)(1) of the Lobbying
			 Disclosure Act of 1995 that begin after the date of the enactment of this
			 Act.
					IIIDisclosure by
			 Covered Organizations of Information on Campaign-Related Activity 
			301.Requiring
			 disclosure by covered organizations of information on campaign-related
			 activityTitle III of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.), as amended by
			 section 215, is amended by adding at the end the following new section:
				
					328.Disclosures by
				Covered Organizations to Shareholders, Members, and Donors of Information on
				Disbursements for Campaign-Related Activity
						(a)Including
				information in regular periodic reports
							(1)In
				generalA covered
				organization which submits regular, periodic reports to its shareholders,
				members, or donors on its finances or activities shall include in each such
				report, in a clear and conspicuous manner, the information described in
				paragraph (2) with respect to the disbursements made by the organization for
				campaign-related activity during the period covered by the report.
							(2)Information
				describedThe information described in this paragraph is, for
				each disbursement for campaign-related activity—
								(A)the date of the
				independent expenditure or electioneering communication involved;
								(B)the amount of the
				independent expenditure or electioneering communication involved;
								(C)the name of the candidate identified in the
				independent expenditure or electioneering communication involved and the office
				sought by the candidate;
								(D)in the case of a
				transfer of funds to another person, the information required by subparagraphs
				(A) through (C), as well as the name of the recipient of the funds and the date
				and amount of the funds transferred;
								(E)the source of such
				funds; and
								(F)such other information as the Commission
				determines is appropriate to further the purposes of this subsection.
								(b)Hyperlink to
				information included in reports filed with commission
							(1)Requiring
				posting of hyperlinkIf a
				covered organization maintains an Internet site, the organization shall post on
				such Internet site a hyperlink from its homepage to the location on the
				Internet site of the Commission which contains the following
				information:
								(A)The information
				the organization is required to report under section 304(g)(5)(A) with respect
				to public independent expenditures.
								(B)The information
				the organization is required to include in a statement of disbursements for
				electioneering communications under section 304(f)(6).
								(2)Deadline;
				duration of postingThe covered organization shall post the
				hyperlink described in paragraph (1) not later than 24 hours after the
				Commission posts the information described in such paragraph on the Internet
				site of the Commission, and shall ensure that the hyperlink remains on the
				Internet site of the covered organization until the expiration of the 1-year
				period which begins on the date of the election with respect to which the
				public independent expenditures or electioneering communications are
				made.
							(c)Covered
				Organization DefinedIn this section, the term covered
				organization means any of the following:
							(1)Any corporation which is subject to section
				316(a), other than a corporation which is an organization described in
				paragraph (3) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such
				Code.
							(2)Any labor
				organization (as defined in section 316).
							(3)Any organization described in paragraph
				(4), (5), or (6) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such Code,
				other than an exempt section 501(c)(4) organization (as defined in section
				301(27)).
							(4)Any political
				organization under section 527 of the Internal Revenue
				Code of 1986, other than a political committee under this
				Act.
							.
			IVOther
			 Provisions
			401.Judicial
			 review
				(a)Special rules
			 for actions brought on constitutional groundsIf any action is brought for declaratory or
			 injunctive relief to challenge the constitutionality of any provision of this
			 Act or any amendment made by this Act, the following rules shall apply:
					(1)The action shall be filed in the United
			 States District Court for the District of Columbia, and an appeal from a
			 decision of the District Court may be taken to the Court of Appeals for the
			 District of Columbia Circuit.
					(2)A
			 copy of the complaint shall be delivered promptly to the Clerk of the House of
			 Representatives and the Secretary of the Senate.
					(b)Intervention by
			 members of congressIn any
			 action in which the constitutionality of any provision of this Act or any
			 amendment made by this Act is raised, any member of the House of
			 Representatives (including a Delegate or Resident Commissioner to the Congress)
			 or Senate who satisfies the requirements for standing under article III of the
			 Constitution shall have the right to intervene either in support of or
			 opposition to the position of a party to the case regarding the
			 constitutionality of the provision or amendment. To avoid duplication of
			 efforts and reduce the burdens placed on the parties to the action, the court
			 in any such action may make such orders as it considers necessary, including
			 orders to require intervenors taking similar positions to file joint papers or
			 to be represented by a single attorney at oral argument.
				(c)Challenge by
			 Members of CongressAny Member of the House of Representatives
			 (including a Delegate or Resident Commissioner to the Congress) or Senate may
			 bring an action, subject to the special rules described in subsection (a), for
			 declaratory or injunctive relief to challenge the constitutionality of any
			 provision of this Act or any amendment made by this Act.
				402.No Effect on
			 Protections Against Threats, Harassments, and ReprisalsNothing in this Act or in any amendment made
			 by this Act shall be construed to affect any provision of law or any rule or
			 regulation which waives a requirement to disclose information relating to any
			 person in any case in which there is a reasonable probability that the
			 disclosure of the information would subject the person to threats, harassments,
			 or reprisals.
			403.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
			404.Effective
			 dateExcept as otherwise
			 provided, this Act and the amendments made by this Act shall take effect upon
			 the expiration of the 30-day period which begins on the date of the enactment
			 of this Act, and shall take effect without regard to whether or not the Federal
			 Election Commission has promulgated regulations to carry out such
			 amendments.
			
	
		
			Passed the House of
			 Representatives June 24, 2010.
			Lorraine C. Miller,
			Clerk
		
	
	
		June 29, 2010
		Read the second time and placed on the
		  calendar
	
